Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 6, 2020

                                     No. 04-20-00339-CV

                              IN THE INTEREST OF K.T.H.

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-00533
                        Honorable Susan D. Reed, Judge Presiding


                                        ORDER
        The clerk’s record in this case has been filed. It does not contain the signed, written
order or judgment that the appellant desires to appeal. In order for this court to have
jurisdiction, an appealable order or judgment must be written and signed by the trial court.
In re M.R.G., No. 04-17-00623-CV, 2017 WL 4938422, at *1 (Tex. App.—San Antonio
Nov. 1, 2017, no pet.) (mem. op.). “An oral ruling, not reduced to writing and signed by the
trial court, is not a final or otherwise appealable judgment or order.” Id.; see TEX. R. APP. P.
26.1 (appellate timetable runs from the date the judgment or order is signed); Farmer v. Ben
E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam). “A trial court’s oral
pronouncement and docket entry are not an acceptable substitute for a written order.
Emerald Oaks Hotel/Conf. Ctr., Inc. v. Zardenetta, 776 S.W.2d 577, 578 (Tex. 1989) (per
curiam) (orig. proceeding).

        It therefore appears to the court that the order or judgment appellant desires to appeal
is not appealable. We ORDER appellant to show cause in writing to this court within 15
days of this order why this appeal should not be dismissed for lack of jurisdiction. If a
supplemental clerk’s record is required to demonstrate our jurisdiction, appellant must (a)
ask the trial court clerk to prepare the record, and (b) notify this court that such a request
was made. We further order the appellate deadlines suspended until further order of this
court. If appellant fails to file a satisfactory response by the date ordered, the appeal will be
dismissed.



                                               _________________________________
                                               Luz Elena D. Chapa, Justice
        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 6th day of August, 2020.



                                               ___________________________________
                                               MICHAEL A. CRUZ,
                                               Clerk of Court